Wright, J.,
dissenting. While I do not contest the propositions of law announced in the syllabus today, I must express my reluctant dissent. My reticence is not premised upon the strength of the majority opinion or the apparent unpopularity of the result announced by the court of appeals. Instead, it is based upon a genuine concern that my remarks may highlight the tortured application of the hearsay exception found in this case.
For better or worse, this court does not merely write for the result achieved today. A more important function of any court of last resort is that it write for the many cases that will be tried on the morrow. With that maxim in mind, I fear the majority opinion has done the bench and bar a disservice.
The rights to confront one’s accuser by way of cross-examination and effective counsel are at the very cornerstone of our Anglo-American system of jurisprudence. These rights are firmly imbedded in our Constitution. Hearsay testimony is generally not admissible because the declarant cannot be confronted or cross-examined. We admit some forms of hearsay, however, because of their inherent reliability. One of these exceptions quite properly applies to a spontaneous or excited utterance.
The case law — until now — urges the greatest of caution with respect to this sort of testimony. The exception applicable to an excited utterance should only be applied where:
(1) there is a statement made relating to a startling event or condition; AND
(2) the declarant makes the statement while under the stress of excitement caused by the event or condition.
The Staff Note to Evid. R. 803(2) *96provides: “To qualify as an excited utterance consideration must be given to (a) the lapse of time between the event and the declaration, (b) the mental and physical condition of the declarant, (c) the nature of the statement and (d) the influence of intervening circumstances.”
In their zeal to overrule the court of appeals and affirm appellee’s convictions, my brethren have cited several opinions of this court and of our sundry courts of appeals. None of the cases cited, however, is dispositive. Moreover, many of the cases in the collection of opinions contained in Annotation, Admissibility, as Part of Res Gestae, of Accusatory Utterances Made by Homicide Victim after Act (1965), 4 A.L.R. 3d 149, cited by the majority, contradict the result achieved today.12
The majority cites Stough v. Indus. Comm. (1944), 142 Ohio St. 446, 27 O.O. 378, 52 N.E. 2d 992, for the proposition that a statement is not required to be exactly simultaneous with the fact in controversy for it to be admissible. If the majority would have read further, however, it would have found that Stough actually supports a view directly contrary to what the majority has imposed. In Stough, the decedent had inhaled toxic gases while at work. Later that day, he became sick at home, and began to vomit. His wife asked why he was sick and he replied, “I got too much gas.” Stough, supra, at 453, 27 O.O. at 382, 52 N.E. 2d at 997. This court ruled the statement was not admissible because the statement was “made in response to questions.” Id. We noted “his answers amounted only to the narration of a past transaction and were inadmissible as part of the res gestae, and that the Court of Appeals was correct in so holding.”13 Id.
*97In the case before us, a not insubstantial period of time passed between the alleged attack and the time the statement was made — fifteen hours. I agree with the majority that a period of unconsciousness does not necessarily preclude the admissibility of hearsay testimony under the excited utterance exception. Determination of admissibility, however, can only be made after careful scrutiny of the totality of the circumstances. Otherwise, substantial due process rights could be denied.
The direct examination of Polly Partin reveals Tangy’s first statement, “[Y]ou know he hurt me,” was spontaneous. Partin then asked several seemingly uncoercive questions. Further examination of Partin’s testimony, however, reveals her questioning did more than “facilitate” Tangy’s expressions. Partin admits, on direct examination, that “it was sometime [sic] before Tangy could even — she didn’t give me a name for sometime [sic].” (Emphasis added.) The fact Tangy would not reveal the name “for some time” surely indicates Partin was attempting to coax Tangy into talking, and convince her it was all right to identify the assailant. Hence, appellee’s identification was the end product of intensive, albeit gentle, interrogation. As in Stough, I would find the questioned testimony here was not made while under the stress of excitement caused by the event, for such is plainly the state of record on which the court of appeals ordered a new trial.
Today’s holding correctly cites Professor Wigmore to the effect that the hearsay rule is inapplicable to testimony in a situation where an “external circumstance of physical shock * * * may be produced which stills the reflective faculties and removes their control.” (Emphasis added.) 6 Wig-more, Evidence (Chadbourn Rev. 1976) 195, Section 1747. Such testimony is, of course, admissible on the theory that such a response “made under the immediate and uncontrolled domination of the senses” (emphasis added) (id.) is particularly trustworthy. Nevertheless, it is difficult to conceive how one could seriously suggest that a series of questions to a five-year-old child can properly last over “some time” and yet can fall within Professor Wigmore’s carefully crafted definition and the applicable case law on this subject.
Accordingly, I would affirm the court of appeals and accord appellee a new trial premised on procedural due process protections which are incorporated into the Rules of Evidence.

 The few cases where the victim’s statement was found admissible resulted from a question (not a series of questions) made within the briefest of time frames following the incident and then only where there was clear spontaneity. See Annotation, supra (4 A.L.R. 3d 149) at 203-205, and cases cited therein.


 The majority also relies on Schmitt v. Doehler Die Casting Co. (1944), 143 Ohio St. 421, 28 O.O. 366, 55 N.E. 2d 644. Once again, it seems the majority has only read the favorable dicta within the case rather than the holding. In this case we ruled “a statement must be shown to constitute more than a mere self-serving narration of a past event.” Id. at 424, 28 O.O. at 368, 55 N.E. 2d at 646. The court found “no such showing” and excluded the testimony. Other jurisdictions have ruled accordingly. In Barton v. Commonwealth (1931), 238 Ky. 356, 38 S.W. 2d 218, a victim’s statement identifying his assailant was held inadmissible even though the statement was made three to thirteen minutes after the event because the statement was not “a part of the transaction occurring at the time he received his injuries.” Id. at 359, 38 S.W. 2d at 219. See, also, Graves v. People (1893), 18 Colo. 170, 32 P. 63; Reddick v. State (Tex. Crim. App. 1898), 47 S.W. 993.
Several other jurisdictions have recognized as an important factor the fact that an utterance was made in response to questions. See Woods v. State (1923), 19 Ala. App. 299, 97 So. 179; People v. Westcott (1927), 86 Cal. App. 298, 260 P. 901; Herren v. People (1900), 29 Colo. 23, 62 P. 833; Hunter v. State (1918), 147 Ga. 823, 95 S.E. 668; State v. Charles (1904), 111 La. 933, 36 So. 29; State v. Hendricks (1903), 172 Mo. 654, 73 S.W. 194; People v. Sprague (1916), 217 N.Y. 373, 111 N.E. 1077; Reddick v. State, supra.
In State v. Williamson (1919), 145 La. 9, 81 So. 737, a physician asked a wounded man, “Do you realize your condition?” The victim replied, “Yes, he got me.” It was held that the victim’s statement was not admissible because it was not a spontaneous, voluntary, or impulsive declaration but was “apparently a calm and deliberate response to a question.” Id. at 12, 81 So. at 738.
*97In State v. Charles, supra, the victim’s answer to a physician’s question, “Before I put my hands on you, who did the shooting?”, was held not admissible where it appeared that the statement was given nine or ten minutes after the shooting. The court said that under the circumstances the statement was evidently nothing more than a relation of past events. Id. at 935, 36 So. at 30.
In Shaneyfelt v. State (1960), 41 Ala. App. 130, 124 So. 2d 466, the court held a victim’s accusatory utterance was not admissible where it was made in response to a question. The court found the statement originated from a question rather than the transaction.
In State v. Jacobs (La. 1973), 281 So. 2d 713, the court held a statement in response to a question by a deputy was not admissible although it was spontaneous because it was made in response to a question and was part of a narration.